 



Exhibit 10.35

 

Confidential portions of this document have been redacted and omitted pursuant
to a Request for Confidential Treatment filed with the Securities and Exchange
Commission (the "SEC") pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended. The redacted and omitted portions are indicated with the
notation “*” and have been filed separately with the SEC.

 

AMENDMENT NO. 1 TO STUDY AGREEMENT

Between

Merck Sharp & Dohme Corp.

and

Enumeral Biomedical Holdings Inc.

 

This Amendment No. 1 to Study Agreement (the “Amendment”) is made as of February
16, 2016, by and between Merck Sharp & Dohme Corp., a New Jersey corporation,
having a place of business at One Merck Drive, Whitehouse Station, NJ 08889-0100
(“Merck”) and Enumeral Biomedical Holdings Inc., a Delaware corporation, having
a place of business at 200 CambridgePark Drive, Suite 2000, Cambridge, MA 02140
(“Enumeral”). This Amendment amends that certain Study Agreement, dated as of
December 17, 2014, by and between Merck and Enumeral (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

 

Merck and Enumeral desire to amend the terms of the Agreement to expand the
scope of the collaboration contemplated by the Agreement to include non-small
cell lung cancer in addition to colorectal cancer tissue. In consideration of
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.Section 2 of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof:

 

“2.          Purpose.

 

The Parties agree to diligently perform the Study using Enumeral Technology for
identifying functional response of single cell types in colorectal cancer tissue
and non-small cell lung cancer tissue in the presence or absence of IMR
modulators identified by Merck pursuant to the terms of this Agreement.”

 

2.The Work Plan included in Attachment A of the Agreement is deleted in its
entirety and the Work Plan included as Attachment A to this Amendment is
inserted in lieu thereof.

 

Except as explicitly set forth herein, the terms and conditions of the Agreement
remain unchanged and in full force and effect.

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the Effective Date.

 

MERCK SHARP & DOHME CORP.  

ENUMERAL BIOMEDICAL HOLDINGS INC.

 

By /s/ Karen L. MacNaul   By /s/ John J. Rydzewski

Karen L. MacNaul

Executive Director

Business Development & Licensing - MRL

  John J. Rydzewski

Name

On Behalf of Iain D. Dukes, MA D.Phil.

Senior Vice President

Business Development & Licensing - MRL

 

Name

 

 

Executive Chairman

Title     Title         Feb  12  2016   16 February 2016 Date   Date

 

 

 

  

ATTACHMENT A

 

Work Plan

*

  

 



